 {In the MatterOfPARAMOUNTFILMDISTRIBUTINGCORPORATIONandAMERICAN FEDERATION OF LABORCase No.B-3743.-Decided May R7,1942Jurisdiction:motion picture distributing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition. until certified by the Board ;election necessary.Unit Appropriate for Collective Bargaining:all office employees at the Company'sSt. Louis film exchange, excluding the office manager, branch manager, outsidesalesmen, janitor, porter, back room employees ; no dispute as to ;bookingmanager—and confidential secretary excluded over objection of union.Austin C. Keough;byMr. George A. Barry,of New York City,for the Company.Mr. E. P. Theiss,of St. Louis, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.IDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEupon petition duly filed by American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Paramount FilmDistributing Corporation, St. Louis, Missouri, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice 1 before Jack G. Evans, TrialExaminer.Said hearing was held at St. Louis, Missouri, on April20, 1942.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the close of the hearing counsel for the Company moved to dis-miss the petition.The Trial Examiner reserved his ruling.The1At the same time the Board consolidated this proceeding with seven other cases.On April 7,1942, the Board issued an order severing this case from the others.41' N. L.R. B., No. 75.358 PARAMOUNT FILM DISTRIBUTING CORPORATION359motion"is hereby denied.The Trial Examiner's rulings made at'thehearing are free from prejudicial error and are hereby affirmed.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYParamount Film Distributing Corporation is a Delaware corpo-ration with its principal office at New York City. It is a subsidiaryof Paramount Pictures, Inc.We are here concerned with the St.Louis film exchange of the Company where it' is engaged in the' dis--tribution of motion pictures.During its fiscal year ending August311 1941, the St. Louis exchange of the Company handled approxi-mately 266 prints of feature pictures and about 255 prints of shortsubjects:All the prints distributed at the St. Louis film exchangeare "shipped to it from outside Missouri.During the same period,the St. Louis film exchange received over $500,000 in fees, about 50percent of which was received from exhibitors outside Missouri.' 'II.THE ORGANIZATION INVOLVEDAmerican Federation of Labor Is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring December 1941, the Union requested the Company to recog-nize it as exclusive representative- of the Company's employees. - TheCompany denied this request until such time as the Union is certifiedby the Board.A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.2.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.SIV. THE APPROPRIATE UNITThe Union urges that all office employees at the St. Louis film ex-_change of the Company, including the booking manager and confiden-tial secretary to the branch manager, but excluding the branch man-The RegionalDirectorreportedthat the Union presented 9 authorization cards bearingapparently genuine signatures of personswhose namesappear onthe Company's payroll of February 16, 1942.Thereare 13 employees on that.pay roll.^r- 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDager, office manager, outside salesmen, janitor, porter, and back roomemployees,3 constitute an appropriate unit.The only controversywith respect to the unit concerns the booking manager and the con-fidential secretary to the branch manager.The Union urges thatsuch employees be included in the unit, and the Company that theybe excluded.The booking manager has three employees under him and has theauthority to hire and discharge.Under the circumstances, we shallexclude the booking manager from the unit.The branch manager has a confidential secretary whom the Com-pany contends should be excluded from the unit because of the con-fidential nature of her duties.This employee, among other duties,takes dictation and files correspondence dealing with personnel prob-lems.We shall exclude the confidential secretary from the unit.We find that all office employees at the St. Louis film exchange ofthe Company, excluding the office manager, branch manager, outsidesalesmen, janitor, porter, back room employees, booking manager, andconfidential secretary, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Paramount FilmDistributing Corporation, St. Louis, Missouri, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor Relations Board3The back room employees are presently covered by a contract between the Companyand another labor organization affiliated with the American Federation of Labor. PARAMOUNT FILM DISTRIBUTING CORPORATION361and subject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IVabove, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether ornot they desire to be represented by American Federation of Laborfor the purposes of collective bargaining.